11-1727-cv
Grynberg v. BP

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court=s
Local Rule 32.1.1. When citing a summary order in a document filed with this court, a party must cite either
the Federal Appendix or an electronic database (with the notation Asummary order@). A party citing a
summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 20th day of April, two thousand twelve.

PRESENT:
                 AMALYA L. KEARSE,
                 BARRINGTON D. PARKER,
                 PETER W. HALL,
                            Circuit Judges.

_____________________________________________

JACK J. GRYNBERG, GRYNBERG PRODUCTION CORPORATION (TEXAS), INC.,
GRYNBERG PRODUCTION CORPORATION (COLORADO), INC., AND
PRICASPIAN DEVELOPMENT CORPORATION (TEXAS),
                               Plaintiffs-Appellants,

                          v.                                                       No. 11-1727-cv

BP, P.L.C., d/b/a BP CORPORATION NORTH AMERICA, INC.,
a foreign corporation, individually and as the successor in
interest to ARCO International Oil and Gas Company,
                                      Defendant-Appellee.

______________________________________________

FOR APPELLANTS:                                  DANIEL L. ABRAMS, Law Office of Daniel L.
                                                 Abrams, PLLC, New York, New York (Michael S.
                                                 Porter, Michael S. Porter Law Firm,Wheat Ridge,
                                                 Colorado, on the brief).

FOR APPELLEE:                                    JOHN L. HARDIMAN, Sullivan & Cromwell, LLP,
                                                 New York, New York.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Holwell, J.). UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment entered on March 31, 2011 is AFFIRMED.

       Plaintiff Jack J. Grynberg and the corporate plaintiffs have sued defendant BP, P.L.C., an

oil company whose predecessor in interest is ARCO International Oil and Gas Company

(“ARCO”), for breach of fiduciary duty and unjust enrichment. Plaintiffs maintain that

Grynberg, an oil and gas expert, shared secret Russian and Kazakh oil data with ARCO in 1990,

and that ARCO later used that data to its own benefit despite a fiduciary obligation not to. The

district court granted defendant’s motion for summary judgment and dismissed plaintiffs’ claims

on the grounds that the factual record failed to demonstrate a genuine issue of material fact with

regard to whether ARCO used Grynberg’s allegedly confidential information or whether the use of

such information caused ARCO to benefit unjustly.

       “We review de novo the district court’s grant of summary judgment, drawing all factual

inferences in favor of the non-moving party.” E.g., Paneccasio v. Unisource Worldwide, Inc.,

532 F.3d 101, 107 (2d Cir. 2008). “Summary judgment is proper only when, construing the

evidence in the light most favorable to the non-movant, ‘there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff,

642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

       Upon an independent review of the record and the arguments of counsel, we affirm,

substantially for the reasons stated in the district court’s thorough and careful opinion, the grant of

summary judgment to the defendant. Accordingly, the judgment of the district court is hereby

AFFIRMED.

                                                       FOR THE COURT:
                                                       Catherine O=Hagan Wolfe, Clerk

                                                  2